Case 2:20-cr-00139-MJH Document 4 Filed 06/23/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA | CléRx y

UNITED STATES OF AMERICA

V. Criminal No. A A, S 7
| [UNDER SEAL] ,
EDWIN ERENESTO VELASQUEZ PENATE

a/k/a R.L.

Nee Nee ee ee ee ee”

INDICTMENT MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United
States Attorney for the Western District of Pennsylvania, and Cindy K. Chung Assistant United
States Attorney for said District, and submits this Indictment Memorandum to the Court:
|. THE INDICTMENT
A federal grand jury returned a one-count Indictment against the above-named defendant
for an alleged violation of federal law:

‘COUNT OFFENSE/DATE a . _  ‘TITLE/SECTION

1 Identity Theft — Fraudulent Transfer, Possession, 18 U.S.C. §§ 1028(a)(7) and
or Use of a Means of Identification 1028(b)(1)(D)
On or about June 30, 2015

Il. ELEMENTS OF THE OFFENSE
As to Count 1: In order for the crime of Identity Theft, Fraudulent Transfer, Possession,
or Use of a Means of Identification, in violation of 18 U.S.C. §§ 1028(a)(7) and 1028(b)(1)(D), to
be established, the government must prove all of the following essential elements beyond a
reasonable doubt:

1. The defendant knowingly transferred, possessed or used, without lawful

authority, a means of identification of another person. -

 
Case 2:20-cr-00139-MJH Document 4 Filed 06/23/20 Page 2 of 3

2. - The defendant did so with the intent to commit, or to aid or abet, or in
connection with, any unlawful activity that constitutes a violation of federal law, or that constitutes
a felony under any applicable state or local law.

3. The transfer, possession or use of the means of identification was in or
affected interstate commerce.

4. The offense involved the transfer, possession or use of one (1) or more
means of identification and resulted in the defendant obtaining anything of value aggregating
$1,000 or more during any one (1) year period.

18 U.S.C. §§ 1028(a)(7) & (b)(1)(D); Apprendi _v. New —
Jersey, 530 U.S. 466 (2000).

TL PENALTIES
As to Count. 1: Identity Theft, Fraudulent Transfer, Possession, or Use of a Means
of Identification, in violation of 18 U.S.C. §§ 1028(a)(7) and 1028(b)(1)(D):

1. A term of imprisonment of not more than fifteen (15) years (18 U.S.C. §
1028(b)(1)D)). If the offense did not result in the defendant obtaining anything of value
ageregating $1,000 or more during any one (1) year period, then not more than five (5) years (18
-US.C. § 1028(b)(2)):

2. A fine not more than the areater of:

(a) $250,000 13 US.C. § 3571(b)(3));
or
(b) an alternative fine in an amount not more than the greater of twice
the gross pecuniary: gain to any person or twice the pecuniary loss to any person other than the

defendant, unless the imposition of this alternative fine would unduly complicate or prolong the

sentencing process (18 U.S.C. § 3571(d));
Case 2:20-cr-00139-MJH Document 4 - Filed 06/23/20 Page 3 of 3

3, A term of supervised release of not more than three (3) years (18 U.S.C. § |
3583(b)(2)); |
4, Any or all of the above.
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon which the
defendant is convicted, pursuant to 18 U.S.C. § 3013.
| V. RESTITUTION
Restitution may be applicable in this case.
_ VI. FORFEITURE
Not applicable in this case.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

/s/ Cindy _K. Chung
CINDY K. CHUNG.

Assistant U.S. Attorney
PA ID No. 317227
